Exhibit 10.1

 

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT made as of the day of between Foot Locker, Inc. (the “Company”), a New
York corporation with its principal office located at 112 West 34th Street, New
York, New York, and (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company believes that the establishment and maintenance of a sound
and vital management of the Company is essential to the protection and
enhancement of the interests of the Company and its shareholders;

 

WHEREAS, the Company wishes to provide for the continued employment of the
Executive with the Control Group, and the Executive is willing to commit himself
to continue to serve the Company, on the terms and conditions herein provided;
and

 

WHEREAS, this Agreement supersedes any employment agreement, severance plan,
policy and/or practice of the Company in effect on the date hereof for the
Executive.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Definitions. The following terms shall have the meanings set forth in this
section as follows:

 

(a) “Affiliate” shall mean the Company and any entity affiliated with the
Company within the meaning of Code Section 414(b) with respect to a controlled
group of corporations, Code Section 414(c) with respect to trades or businesses
under common control with the Company, Code Section 414(m) with respect to
affiliated service groups and any other entity required to be aggregated with
the Company under Section 414(o) of the Code. No entity shall be treated as an
Affiliate for any period during which it is not part of the controlled group,
under common control or otherwise required to be aggregated under Code Section
414.

 

(b) “Beneficiary” shall mean the individual designated by the Executive, on a
form acceptable by the Committee, to receive benefits payable under this
Agreement in the event of the Executive’s death. If no Beneficiary is
designated, the Executive’s Beneficiary shall be his spouse, or if the Executive
is not survived by a spouse, the Executive’s estate.

 

(c) “Board” shall mean the Board of Directors of the Company.

 

(d) “Cause” shall mean (with regard to the Executive’s Termination of Employment
with the Control Group): (i) the refusal or willful failure by the Executive to
substantially perform his duties, (ii) with regard to the Control Group or any
of their assets or businesses, the Executive’s dishonesty, willful misconduct,
misappropriation, breach of

 



fiduciary duty or fraud, (iii) the willful breach by the Executive of any
material provision of this Agreement, which breach is not cured within ten (10)
business days from the date of the Company’s notice of the occurrence of such
breach to the Executive, or (iv) the Executive’s conviction of a felony (other
than a traffic violation) or any other crime involving, in the sole discretion
of the Committee, moral turpitude.

 

(e) “Change in Control” shall have the meaning set forth in Appendix A attached
hereto.

 

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended and as
hereafter amended from time to time.

 

(g) “Committee” shall mean the Compensation and Management Resources Committee
of the Board or an administrative committee appointed by the Compensation and
Management Resources Committee.

 

(h) “Competition” shall mean participating, directly or indirectly, as an
individual proprietor, stockholder, officer, employee, director, joint venturer,
investor, lender, or in any capacity whatsoever (within the United States of
America or in any other country where any of the Executive’s former employing
members of the Control Group does business) in (A) a business in competition
with the retail, catalog, or on-line sale of athletic footwear, athletic apparel
and sporting goods conducted by the Control Group (the “Athletic Business”), or
(B) a business that in the prior fiscal year supplied product to the Control
Group for the Athletic Business having a value of $20 million or more at cost to
the Company or any of its subsidiaries or affiliates; provided, however, that
such participation shall not include (X) the mere ownership of not more than 1
percent of the total outstanding stock of a publicly held company; (Y) the
performance of services for any enterprise to the extent such services are not
performed, directly or indirectly, for a business in competition with the
Athletic Business or for a business which supplies product to the Control Group
for the Athletic Business; or (Z) any activity engaged in with the prior written
approval of the Chief Executive Officer of the Company.

 

(i) “Control Group” shall mean the Company and its Affiliates.

 

(j) “Good Reason” shall mean (with respect to an Executive’s Termination of
Employment with the Control Group):

 

(i) Prior to a Change in Control, (A) a reduction in the Executive’s rate of
base salary as payable from time to time, other than a reduction that occurs in
connection with, and in the same percentage as, an across-the-board reduction
over any three-year period in the base salaries of all executives of the Company
of a similar level and where the reduction is less than 20 percent of the
Executive’s base salary measured from the beginning of such three-year period;
or (B) a material and adverse change in the nature and status of the Executive’s
authority or responsibilities, except temporarily as a result of the Executive’s
disability, illness or other absence.

2



(ii) On or after a Change in Control, (A) any reduction in the Executive’s rate
of base salary as payable from time to time; (B) a failure of the Company to
continue in effect the benefits applicable to, or the Company’s reduction of the
benefits applicable to, the Executive under any benefit plan or arrangement
(including without limitation, any pension, life insurance, health or disability
plan) in which the Executive participates as of the date of the Change in
Control without implementation of a substitute plan(s) providing materially
similar benefits in the aggregate to those discontinued or reduced, except for a
discontinuance of, or reduction under, any such plan or arrangement that is
legally required, and provided that in either such event the Company provides
similar benefits (or the economic effect thereof) to the Executive in any manner
determined by the Company; or (C) any material demotion of the Executive or any
material reduction in the Executive’s authority or responsibility, except
temporarily as a result of the Executive’s disability, illness or other absence.

 

(iii) At any time, (A) a reduction in the Executive’s annual bonus
classification level other than in connection with a redesign of the applicable
bonus plan that affects all employees at the Executive’s bonus level; (B) the
failure of any successor to the Company to assume in writing the obligations
hereunder; or (C) the Company’s failure to renew this Agreement.

 

(k) “Non-Competition Period” shall mean (i) the period the Executive is employed
by the Control Group and (ii) at any time prior to a Change in Control, the two
(2) year period commencing on the Termination Date.

 

(l) “Retirement” 1 shall mean separation from service with the Control Group in
accordance with Section 409A on or after the date that the Executive’s age added
together with his Years of Service equals or exceeds the sum of sixty-five (65).

 

(m) “Salary” shall mean an Executive’s base cash compensation rate for services
paid to the Executive by the Company or an Affiliate at the time of his
Termination of Employment from the Control Group. Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
noncash compensation or any other additional compensation but shall include
amounts reduced pursuant to an Executive’s salary reduction agreement under
Sections 125, 132(f) or 401(k) of the Code (if any) or a nonqualified elective
deferred compensation arrangement to the extent that in each such case the
reduction is to base salary.

 

(n) “Section 409A” shall mean Section 409A of the Code including the regulations
issued thereunder by the Department of the Treasury.

 

 

 

1For executives who became participants in the Company’s Supplemental Executive
Retirement Plan (the “SERP”) on or after May 26, 2011, “Retirement” shall mean
separation from service with the Control Group in accordance with Section 409A
on or after the date the Executive attains age fifty-five (55) and completes ten
(10) Years of Service.

3



(o) “Severance Benefit” 2 shall mean (i) in the case of the Executive’s
Termination of Employment with the Control Group that does not occur within the
24- month period following a Change in Control and such termination is a
Termination of Employment by the Company without Cause or by the Executive for
Good Reason, 1.5 times the Executive’s annual Salary; or (ii) in the case of the
Executive’s Termination of Employment with the Control Group that occurs within
the 24-month period following a Change in Control and such termination is a
Termination of Employment by the Company without Cause or by the Executive for
Good Reason, 2.0 times the Executive’s annual Salary plus annual bonus at target
under the Annual Incentive Compensation Plan or other annual incentive plan
applicable to the Executive.

 

(p) “Substantially All of the Assets of the Company” shall mean at least 66
percent of the total gross fair market value of the assets of the Company
immediately prior to the acquisition by a non-related third party, determined
without regard to any liabilities associated with such assets.

 

(q) “Termination Date” shall mean in the case of the Executive’s death, the date
of death, or in all other cases, the date specified in the Notice of Termination
of Employment; provided, however, that if the Executive’s Termination of
Employment is due to disability as provided in Section 7(b), the date specified
in the Notice of Termination of Employment shall be at least thirty (30) days
from the date the Notice of Termination of Employment is given to the Executive.

 

(r) “Termination of Employment” shall mean separation from service with the
Control Group in accordance with Section 409A for any reason, including, but not
limited to retirement, death, disability, resignation or dismissal with or
without Cause; provided, however, that if an Employer is no longer a member of
the Control Group and the Participant is transferred in connection with the sale
of the assets of an Employer and the successor assumes the obligations hereunder
in accordance with Section 13 hereof, a Termination of Employment shall not
occur until termination of employment with the new control group.

 

 

 

2For longer-service executives whose severance benefit would have been higher
under the prior service-based severance benefit formula, “Severance Benefit”
shall mean (i) in the case of the Executive’s Termination of Employment with the
Control Group that does not occur within the 24-month period following a Change
in Control and such termination is a Termination of Employment by the Company
without Cause or by the Executive for Good Reason, the greater of (x) 1.5 times
the Executive’s annual Salary or (y) $_______, which represents the value of the
severance benefit that would have been payable to the Executive if the
Executive’s Termination of Employment by the Company without Cause or by the
Executive for Good Reason had occurred on the date preceding the effective date
of this Agreement; or (ii) in the case of the Executive’s Termination of
Employment with the Control Group that occurs within the 24-month period
following a Change in Control and such termination is a Termination of
Employment by the Company without Cause or by the Executive for Good Reason, the
greater of (x) 2.0 times the Executive’s annual Salary plus annual bonus at
target under the Annual Incentive Compensation Plan or other annual incentive
plan applicable to the Executive or (y) $_______, which represents the value of
the severance benefit that would have been payable to the Executive if the
Executive’s Termination of Employment by the Company without Cause or by the
Executive for Good Reason had occurred on the date preceding the effective date
of this Agreement.

4



(s) “Year of Service” shall mean each 12 consecutive month period commencing on
the Executive’s date of hire by the Company or an Affiliate and each anniversary
thereof in which the Executive is paid by the Company or an Affiliate for the
performance of full-time services as an Executive. For purposes of this section,
full-time services shall mean that the Executive is employed for at least 30
hours per week. A Year of Service shall include any period during which the
Executive is not working due to disability, leave of absence or layoff so long
as he is being paid by the Company or an Affiliate (other than through any
employee benefit plan). A Year of Service also shall include service in any
branch of the armed forces of the United States by any person who is an
Executive on the date such service commenced, but only to the extent required by
applicable law.

 

2. Term. The initial term of this Agreement shall commence on _________ and
shall end on_________, unless further extended or sooner terminated as
hereinafter provided. The term shall be automatically renewed for additional
one-year periods unless the Company notifies the Executive three months prior to
the end of the term that the term shall not be renewed. In no event, however,
shall the term of the Executive’s employment extend beyond the date of the
Executive’s actual retirement under a retirement plan of the Company.

 

3. Position and Duties. The Executive shall serve as _________ of the Company
and shall have such responsibilities, duties and authority as he may have as of
the effective date of this Agreement (or any comparable position to which he may
be assigned after the effective date of this Agreement) and as may from time to
time be assigned to the Executive by the _________of the Company that are
consistent with such responsibilities, duties and authority. The Executive shall
devote substantially all of his working time and efforts to the business and
affairs of the Company and its Affiliates.

 

4. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based in the New York metropolitan area, except
for required travel on Company business.

 

5. Compensation and Related Matters

 

(a) Salary. During the period of the Executive’s employment hereunder, the
Company or an Affiliate shall pay to the Executive a salary at a rate not less
than the rate in effect as of the effective date of this Agreement or such
higher rate as may from time to time be determined by the Company, such salary
to be paid in accordance with the Company’s normal payroll practices.

 

(b) Expenses. During the term of the Executive’s employment hereunder, subject
to Section 20 hereof, the Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while

5



away from home on business or at the request of and in the service of the
Company or an Affiliate, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.

 

(c) Other Benefits. The Company shall maintain in full force and effect, and the
Executive shall be entitled to continue to participate in, all of the employee
benefit plans and arrangements in effect on the date hereof in which the
Executive participates or plans or arrangements providing the Executive with at
least equivalent benefits thereunder (including without limitation each
retirement plan, supplemental and excess retirement plans, annual and long-term
incentive compensation plans, stock option and purchase plans, group life
insurance and accident plan, medical and dental insurance plans, and disability
plan), and the Company shall not make any changes in such plans or arrangements
that would adversely affect the Executive’s rights or benefits thereunder;
provided, however, that such a change may be made, including termination of such
plans or arrangements, to the extent permitted by the respective plan or
arrangement, if it occurs pursuant to a program applicable to all comparably
situated executives of the Company and does not result in a proportionately
greater reduction in the rights of or benefits to the Executive as compared with
any other comparably situated executive of the Company. The Executive shall be
entitled to participate in or receive benefits under any employee benefit plan
or arrangement made available by the Company in the future to its comparably
situated executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to Section 5(a). Any
payments or benefits payable to the Executive hereunder in respect of any
calendar year during which the Executive is employed by the Company for less
than the entire year shall, unless otherwise provided in the applicable plan or
arrangement, be pro rated in accordance with the number of days in such calendar
year during which he is so employed.

 

(d) Vacations. The Executive shall be entitled to no less than the number of
vacation days in each calendar year that is determined in accordance with the
Company’s vacation policy as in effect on the date hereof. The Executive shall
also be entitled to all paid holidays and personal days given by the Company to
its executives.

 

6. Offices. Subject to Sections 3 and 4, the Executive agrees to serve without
additional compensation, if elected or appointed thereto, as a director of the
Company and any of its Affiliates and in one or more executive offices of any of
the Company’s Affiliates.

 

7. Termination of Employment. The Executive’s employment hereunder may be
terminated without any breach of this Agreement only upon the following
circumstances:

 

(a) Death. The Executive’s employment hereunder shall automatically terminate
upon his death.

6



(b) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness as determined by the Company in its sole discretion, the
Executive shall have been absent from his duties hereunder on a full-time basis
for a period of six consecutive months, and within 30 days after written Notice
of Termination of Employment is given (which may occur before or after the end
of such six month period) shall not have returned to the performance of his
duties hereunder on a full-time basis, the Company may immediately terminate the
Executive’s employment hereunder.

 

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause by, at any time at its election within six months after the Company shall
obtain knowledge of the grounds for termination, giving the Executive notice of
its intention to terminate the Executive for Cause and stating the date of
Termination of Employment and the grounds for termination.

 

(d) Good Reason. The Executive may terminate his employment hereunder for Good
Reason upon 30 days’ prior written notice to the Company; provided, however,
that prior to a Change in Control, if the Company corrects the matter that has
given rise to the Good Reason event, and makes the Executive whole for any loss
to the Executive resulting from such Good Reason event, the Executive may not so
terminate his employment.

 

(e) Without Cause. The Company may terminate the Executive’s employment
hereunder without Cause upon 30 days’ prior written notice to the Executive.

 

(f) Without Good Reason. The Executive may terminate his employment hereunder
without Good Reason upon 30 days’ prior written notice to the Company.

 

Any Termination of Employment by the Company or by the Executive (other than
termination pursuant to Section 7(a)) shall be communicated by written Notice of
Termination of Employment to the other party hereto in accordance with Section
19. For purposes of this Agreement, a “Notice of Termination of Employment”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for Termination of Employment under
the provision so indicated. Notwithstanding anything in this Agreement to the
contrary, if the Company becomes obligated to make any payment to the Executive
pursuant to the terms hereof, then this Agreement shall remain in effect until
all of the Company’s obligations hereunder are fulfilled.

 

8. Benefits Upon Termination of Employment.

 

(a) Death. In the event of the Executive’s Termination of Employment with the
Control Group due to his death, the Company shall pay any amounts due to the
Executive under Section 5 through the date of his death in accordance with the
payment provisions of Section 5 and Section 13.

7



(b) Disability. In the event of the Executive’s Termination of Employment with
the Control Group under Section 7(b), the Company shall pay any amounts due to
the Executive under Section 5 through the Termination Date in accordance with
the payment provisions of Section 5 and shall have no other obligation to the
Executive or his dependents other than amounts due, if any, under the Company’s
long-term disability plan, and any benefits offered by the Company under its
then policy to employees who become disabled while employed by the Company.

 

(c) Cause. In the event the Executive’s employment with the Control Group is
terminated for Cause, the Company shall pay any amounts due to the Executive
under Section 5 through the Termination Date in accordance with the payment
provisions of Section 5 and shall have no other obligation to the Executive or
his dependents other than any amounts, if any, due to Executive under its then
existing policies to employees whose employment is terminated for Cause or under
the specific terms of any welfare, pension, fringe benefit or incentive plan.
Other than as provided in the preceding sentence, in the event the Executive’s
employment is terminated for Cause, he shall not be entitled to the benefits and
payments provided under Section 8(g) below.

 

(d) Without Cause or For Good Reason. In the event the Executive’s employment
with the Control Group is terminated by the Company without Cause, or the
Executive terminates employment with the Control Group within 60 days after the
occurrence of a Good Reason event with regard to the Executive, the Company
shall pay any amounts due to the Executive under Section 5 through the
Termination Date in accordance with the payment provisions of Section 5 and
shall pay the Executive a Severance Benefit as provided in Section 8(f) below.

 

(e) Following a Change in Control. Notwithstanding anything to the contrary
contained herein, if, within 24 months following a Change in Control, the
Executive’s employment with the Control Group is terminated without Cause or if
the Executive terminates employment with the Control Group within sixty (60)
days after the occurrence of a Good Reason event with regard to the Executive,
(i) the Executive shall receive his Severance Benefit as provided in Section
8(f) below and (ii) the restrictions on Competition and no-hire contained in
Sections 9(a)(i) and 9(b), respectively, shall not apply.

 

(f) Timing and Form of Payment. The Executive shall receive payment of his
Severance Benefit in a lump sum payment within 10 days following the six-month
anniversary of the Termination Date, provided that the Executive has signed and
returned to the Company the release provided for in Section 12 in a form
acceptable to the Company (the “Release”). The Release shall be provided to the
Executive within seven (7) days following the Termination Date. In order to
receive his Severance Benefit, the Executive will be required to sign the
Release within twenty-one (21) or forty-five (45) days after the date it is
provided to him, whichever is applicable under applicable law, and not revoke
the Release within the seven (7) day period following the date the Executive
signs the Release. If the Company has not received from the Executive an
effective

8



Release as of the six-month anniversary of the Termination Date, no Severance
Benefit shall be paid to the Executive.

 

(g) (i) Except as set forth below and other than in cases where the Executive’s
employment with the Control Group is terminated pursuant to Sections 7(a), 7(b),
7(c) or 7(f), the Company shall provide the Executive with post-termination
medical and dental benefits in a manner intended to satisfy the requirements of
Code Sections 105(h) and 409A as follows: (i) immediately following the
Termination Date, the Executive will be entitled to elect such continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended (“COBRA”), subject to the terms and conditions of the Company’s
medical and dental benefit plans and the provisions of COBRA; (ii) if the
Executive elects COBRA continuation coverage, he will pay the applicable COBRA
premiums during the period that his medical and dental benefits are continued
pursuant to COBRA; and (iii) for each month that his medical and dental benefits
are continued pursuant to COBRA, but not exceeding 18 months, the Company will
pay to the Executive, on a monthly basis, the difference in the amount of COBRA
premiums he pays and the amount the Executive would have paid for such medical
and dental coverage as an active employee for such month.

 

(ii) 3 Notwithstanding the foregoing, in the event the Executive elects
Retirement, the Company shall provide the Executive with post-termination
medical and dental benefits in a manner intended to satisfy the requirements of
Code Sections 105(h) and 409A such that the Executive shall be entitled to
medical and dental insurance benefits substantially the same as those to which
senior executives of the Company are entitled under the medical and dental plans
of the Company applicable to actively employed senior executives, less any
benefits Executive or his covered dependents may receive from Medicare. The
Executive shall be responsible for the payment of the insurance premiums
applicable to actively employed senior executives, including any subsequent
increases in such premiums. Such medical and dental insurance coverage shall
cease in the event the Executive engages in Competition during the one-year
period following his Retirement or becomes a participant in a new employer’s
medical and dental plan. In order to be entitled to the benefits described in
this Section 8(g)(ii), the Executive, his spouse, and other covered dependents,
as applicable, must have been enrolled at the time of the Executive’s Retirement
in the medical and/or dental insurance plan applicable to actively employed
senior executives, and the Executive, his spouse and other covered dependents,
as applicable, are, as soon as eligible, enrolled in Medicare, including Part B.

 

(iii) Notwithstanding anything else herein, the Executive shall not be entitled
to any benefits following his Termination Date other than the benefits provided
in Section 8 and, without limiting the generality of the foregoing, the
Executive specifically shall not be entitled to continue to participate in any
group disability or voluntary accidental death or dismemberment insurance plan
he participated in prior to his Termination Date. Without limiting the
generality of the foregoing, the Executive shall not accrue additional benefits
under any pension plan of the Company or an Affiliate (whether or not qualified
under Section 401(a) of the Code) following his Termination Date ,

 

 

 

3Provision applicable only to executives who participated in the SERP prior to
February 2, 2014.

9



provided, however, that to the extent provided for under any applicable plan,
the amount of any Severance Benefit may be included in the Executive’s earnings
for purposes of calculating the Executive’s benefit under the Foot Locker
Retirement Plan, the Foot Locker Excess Cash Balance Plan, and the Foot Locker
401(k) Plan.

 

(h) In the event of the Executive’s death after becoming eligible for the
Severance Benefit described in Section 8(f) and prior to payment of such amount,
such Severance Benefit shall be paid to the Executive’s Beneficiary.

 

(i) Notwithstanding anything else herein, to the extent the Executive would be
subject to the excise tax under Section 4999 of the Code on the amounts in
Section 8(f) and such other amounts or benefits he received from the Company and
its Affiliates required to be included in the calculation of parachute payments
for purposes of Sections 280G and 4999 of the Code, the amounts provided under
this Agreement shall be automatically reduced to an amount one dollar less than
that which, when combined with such other amounts and benefits required to be so
included, would subject the Executive to the excise tax under Section 4999 of
the Code if, and only if, the reduced amount received by the Executive on a net
after-tax basis after taking into account federal, state and local income and
social security taxes at the maximum marginal rates would be greater than the
unreduced amount to be received by the Executive on a net after-tax basis after
taking into account federal, state and local income and social security taxes at
the maximum marginal rates minus the excise tax payable under Section 4999 of
the Code on such amount and the other amounts and benefits received by the
Executive and required to be included in the calculation of a parachute payment
for purposes of Sections 280G and 4999 of the Code.

 

9. Non-Competition and Confidentiality.

 

(a) (i) The Executive agrees that he shall not engage in Competition during the
Non-Competition Period, subject to the Company’s option to waive all or any
portion of the Non-Competition Period, as more specifically provided for in the
following paragraph.

 

(ii) As additional consideration for the covenant not to compete during the
Non-Competition Period described above, the Company shall pay the Executive, on
a monthly basis, the sum of 25 percent of the Executive’s monthly Salary, less
the amount of the Executive’s “Monthly Severance Benefit,” if any. This
additional consideration shall be payable for the two (2) year period commencing
on the Termination Date and shall be payable on the first day of each month. For
purposes of this provision, the “Monthly Severance Benefit” shall be equal to
the Severance Benefit divided by 12. The Company has the option, for any reason,
to elect to waive all or any portion of the two (2) year period of
Non-Competition commencing on the Termination Date, by giving the Executive
written notice of such election not later than thirty (30) days following the
Termination Date. In that event, the Company shall not be obligated to pay the
Executive under this paragraph for any months as to which the covenant not to
compete has been waived. The Company may discontinue payments being made
pursuant to this paragraph at any time during the Non-Competition Period that
(i) Executive is engaged in full-time

10



employment that, in the Company’s opinion, does not violate the provisions of
Section 9(a)(i) hereof, or (ii) Executive violates the provisions of Section
9(a)(i) hereof.

 

(b) The Executive acknowledges that, during the course of his employment with
the Company, due to the nature of the position he occupies he will have access
to confidential information of the Company concerning its executives and
employees, including, but not limited to, their background, experience,
education, training, capabilities, and potential. He agrees, therefore, that if
his employment is terminated at any time prior to a Change in Control (a) by the
Company for any reason or (b) by the Executive for any reason, he shall not, for
a two-year period beginning on the Termination Date, intentionally recruit,
solicit or induce any employee or employees of the Control Group to terminate
their employment with, or otherwise cease their relationship with, the former
employing members of the Control Group where such employee or employees do in
fact so terminate their employment.

 

(c) The Executive shall not at any time during the term of this Agreement, or
thereafter, communicate or disclose to any unauthorized person, or use for the
Executive’s own account, without the prior written consent of the Chief
Executive Officer of the Company, nonpublic information of any kind concerning
the Company or any of its subsidiaries or affiliates, including, but not limited
to, nonpublic information concerning finances, financial plans, accounting
methods, strategic plans, operations, personnel, organizational structure,
methods of distribution, suppliers, customers, client relationships, marketing
strategies, real estate strategies or the like. In the event of the termination
of Executive’s employment, Executive shall, on or before the Termination Date,
return all Confidential Information in his possession, in whatever form, to the
Company. It is understood, however, that the obligations set forth in this
paragraph shall not apply to the extent that the aforesaid matters (a) are
disclosed in circumstances in which the Executive is legally required to do so
or (b) become generally known to and available for use by the public other than
by the Executive’s wrongful act or omission.

 

(d) The Executive agrees that any breach by him of the terms of Section 9 would
result in irreparable injury and damage to the Company for which the Company
would have no adequate remedy at law; the Executive therefore agrees that in the
event of a breach or threatened breach by the Executive of the provisions of
Section 9, the Company shall be entitled to an immediate injunction and
restraining order to prevent such breach or threatened breach or continued
breach by the Executive, including any and all persons and entities acting for
or with the Executive, without having to prove damages, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including but not limited
to the recovery of damages from the Executive. The Executive and the Company
further agree that the provisions of the covenant not to compete are reasonable
and that the Company would not have entered into this Agreement but for the
inclusion of such covenant herein. If any provision of the covenants set forth
in Section 9 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be

11



interpreted to extend over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

(e) The provisions of Section 9 shall survive any termination of this Agreement
and the existence of any claim or cause of action by the Executive against the
Control Group, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements of Section 9.

 

10. No Duty to Mitigate/Set-off. The Company agrees that if the Executive’s
employment with the Control Group is terminated during the term of this
Agreement, the Executive shall not be required to seek other employment or to
attempt in any way to reduce any amounts payable to the Executive by the Company
pursuant to this Agreement. Further, the amount of the Severance Benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive or benefit provided to the Executive as the result of
employment by another employer or otherwise. Except as otherwise provided
herein, the Company’s obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive. The Executive shall retain any and all rights under all
pension plans, welfare plans, equity plans and other plans, including other
severance plans, under which the Executive would otherwise be entitled to
benefits.

 

11. Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it may have to
withhold federal, state, or local income or other taxes incurred by reason of
payments pursuant to this Agreement. In lieu thereof, the Company shall have the
right to withhold the amount of such taxes from any other sums due or to become
due from the Company or an Affiliate to the Executive upon such terms and
conditions as the Committee may prescribe.

 

12. Release. In consideration of the Executive’s entitlement hereunder to a
Severance Benefit which exceeds the severance benefit provided for under the
Company’s standard severance program and as a condition of receiving any
Severance Benefit hereunder with regard to a Termination of Employment occurring
prior to a Change in Control, the Executive shall be required to provide the
Company with a release of all claims of the Executive (except with regard to
claims for payment of benefits specifically payable or providable hereunder
which have not been paid as of the effective date of the release, claims for
vested accrued benefits or claims under COBRA) of any kind whatsoever against
the Control Group, its past or present officers, directors and employees, known
or unknown, as of the date of the release. The release shall be in such form as
may reasonably be specified by the Company.

 

13. Successors; Binding Agreement. In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing

12



to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary, or the executors, personal representatives or
administrators of the Executive’s estate.

 

14. Termination of Prior Agreement. The Senior Executive Employment Agreement
entered into between the Company and the Executive dated _______, 20 _____ is
terminated as of ________ without any further obligation of the parties thereto.

 

15. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
All references to sections of the Code or any other law shall be deemed also to
refer to any successor provisions to such sections and laws.

 

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17. Severability. If any provisions of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

 

18. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or the breach thereof, other than injunctive relief pursuant to
Section 9, shall be settled by arbitration, conducted before a panel of three
arbitrators in New York, New York, or in such other city in which the Executive
is then located, in accordance with the rules of the American Arbitration
Association then in effect. The determination of the arbitrators, which shall be
based upon a de novo interpretation of this Agreement, shall be final and
binding and judgment may be entered on the arbitrators’ award in any court
having jurisdiction. The costs assessed by the American Arbitration Association
for arbitration shall be borne by the Company.

 

19. Notice. Any notice to either party hereunder shall be in writing, and shall
be deemed to be sufficiently given to or served on such party, for all purposes,
if the same

13



shall be given personally delivered to such party, or sent to such party by
registered mail, postage prepaid, in the case of the Executive, at his principal
residence address as shown in the records of the Company, and in the case of the
Company, to the General Counsel, Foot Locker, Inc., 112 West 34th Street, New
York, New York 10120.

 

Either party may change the address to which notices are to be sent to such
party hereunder by written notice of such new address given to the other party
hereto. Notices shall be deemed given when received if delivered personally or
three days after mailing if mailed as aforesaid.

 

20. Section 409A. This Agreement is intended to comply with, or be exempt from,
Section 409A and all provisions hereof shall be construed in a manner to so
comply. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year and (iii) such payments shall
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense was incurred. The parties further agree that
there is no guarantee as to the tax consequences of payments provided for
hereunder.

 

21. Compensation Recoupment. Notwithstanding anything herein to the contrary,
the Executive agrees that incentive compensation, as defined under the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and such
regulations as are promulgated thereunder from time to time (“Dodd-Frank”),
payable to him under the Company’s bonus plans, this Agreement or any other
plan, arrangement or program established or maintained by the Company shall be
subject to any clawback policy adopted or implemented by the Company in respect
of Dodd-Frank, or in respect of any other applicable law or regulation.

 

22. Governing Law. The validity, interpretation, construction, enforcement and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of laws principles. For purposes of Section
9, the Executive consents to the jurisdiction of state and federal courts in New
York County.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive’s hand has hereunto been set as of the date first set forth
above.

 



  FOOT LOCKER, INC.           By:                         Executive  

14



APPENDIX A

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A) the merger or consolidation of the Company with, or the sale or disposition
of all or Substantially All of the Assets of the Company to, any person or
entity or group of associated persons or entities (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange
Act”)) (a “Person”) other than (a) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the Company or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Exchange Act), of securities representing more
than the amounts set forth in (B) below;

 

(B) the acquisition of direct or indirect beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act), in the aggregate, of
securities of the Company representing thirty-five percent (35%) or more of the
total combined voting power of the Company’s then issued and outstanding voting
securities by any Person (other than the Company or any of its subsidiaries, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the shareholders
of the Company in substantially the same proportions as their ownership of
Common Stock of the Company) acting in concert; or

 

(C) during any period of not more than twelve (12) months, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

 

This definition is intended to constitute a change in ownership or effective
control of a corporation or change in the ownership of a substantial portion of
the assets of a corporation, in each case, as defined under Section 409A, and
shall be construed in a manner consistent with such intent.

15